Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 Nov 2021 has been entered.

Response to Amendment
All rejections not repeated in this Office Action have been withdrawn. 
Claims 1, 3, 7-18, 20, 25-53 are currently pending in this Office Action. Claims 26-53 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Graaff et al. (US 2009/0272274) in view of Sevcik et al. (US 2009/0008407) and Nakamura et al. (US 2014/0261880).
Regarding Claim 1, De Graaff discloses method of preparing a beverage within an appliance (system 1, paragraph 47), comprising the steps of: 
selecting at least one base liquid (water, paragraph 47), wherein the at least one base liquid is pressurized, and the pressurized base liquid contains dissolved carbon dioxide (paragraph 89); 
selecting at least one ingredient (concentrate, paragraph 48); 
mixing the at least one base liquid with the at least one ingredient in a disposable container (mixing chamber 10, paragraph 48) to produce a beverage prior to dispensing; and 
dispensing the beverage (via outflow opening 12, paragraph 48), 
wherein the method comprises increasing a liquid pressure (“dispense under pressure”, paragraph 47), controlled by a pressure regulator (adjustable valve, paragraph 21), on the at least one base liquid and the beverage in a liquid line during the steps of mixing the at least one base liquid with the at least one ingredient. Furthermore, De Graaff discloses an operating pressure varying from 0.6 to 12 bar while dispensing the first fluid into the mixing chamber (paragraph 95) thereby suggesting a pressure regulator. 
As to the term “disposable container”, the term “disposable” is an intended use of the container. Since the mixing chamber of De Graaff is capable of being removed (detachably connected, paragraph 6), it is capable of being disposable. 
As to the limitation of “after said mixing, adding a pressurized gas selected from carbon dioxide, nitrogen dioxide and/or nitrous oxide to the beverage prior to dispensing”, the addition of carbonated water as taught by De Graaff in paragraph 89 is seen to read on this limitation. That is, De Graaff initially deposits the second fluid into the mixing chamber 10, wherein simultaneously or soon after the first fluid under pressure is gradually dispensed into the mixing chamber (paragraph 83). Therefore, it is construed that after the initial feed of the first liquid that mixes with the second fluid, additional feeds of the first fluid containing pressurized gas meets the limitation of “after said mixing, adding a pressurized gas selected from carbon dioxide…”. In other words, the gradual dispensing of carbonated liquid through inlet opening 16 teaches both the limitation of selecting a base liquid that is pressurized, and adding a pressurized gas to the beverage after mixing. In any case, the court held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and MPEP 2144.04C. Since the combination would also result in a carbonated mixed beverage having an ingredient and a base liquid, it does not appear that the claimed process possess unexpected results. 
De Graaff is silent to wherein the at least one base liquid is selected from a group consisting of beers, cider, wines, malt-based beverages, fermented beverages, cider-based beverages, and spirits, and is also silent to further increasing the pressure in the liquid line after the beverage is dispensed to at least 3 bar above atmospheric pressure. 
Sevcik is relied on to teach a beverage dispensing apparatus which also relies on the combination of a base liquid, in this case beer (see abstract), and at least one ingredient (additives, paragraph 15). Therefore, since both Sevcik and De Graaff are directed to the dispensing of carbonated beverages (see paragraph 89 of De Graaff) which combines a base liquid and an ingredient, it would have been obvious to one of ordinary skill in the art to substitute the base liquid of De Graaff with beer, or similar products thereof, based on product choices. 
As to the step of further increasing the pressure in the liquid line after the beverage is dispensed, De Graaff discloses a liquid dispensing device with dispensing pressure that varies from 0.6 to 12 bars (paragraph 95). Nakamura is further relied on to teach the process of using pressurized gas after the dispensing of liquid (in this case liquid medication) to remove remaining liquid within the nozzle (see paragraph 103). One of ordinary skill in the art would appreciate that providing this step would prevent contamination and undesirable mixing of flavors. 
Therefore, since Nakamura and De Graaff are directed to dispensing liquids into external containers, it would have been obvious to one of ordinary skill in the art to increase the pressure output from the pressure source to sufficiently remove residual liquids from the nozzle, thus preventing contamination. 
Regarding Claim 3, Sevcik further teaches wherein the at least one base liquid is concentrated (spirits); that is, spirits is construed as a concentrated form of alcohol. 
Regarding Claim 7, De Graaff further teaches wherein the pressurized base liquid has a gas pressure of 0.6 to 12 bar (paragraph 95). Since De Graaff dispenses the first fluid at either room temperature or “cold” temperature (paragraph 94), and discloses a pressure well above 0.5 bar (12 bar), there is a reasonable expectation that there is sufficient pressure at 2°C. 
Regarding Claim 12, Sevcik further teaches wherein the at least one base liquid is dispensed from a keg (paragraph 16). 
Regarding Claim 13, De Graaff further teaches wherein the base liquid is dispensed using a pump (paragraph 88) or gas (paragraph 89). Sevcik also teaches wherein the base liquid is dispensed from the container using pressurized gas (paragraph 16). 
Regarding Claim 14, De Graaff further teaches wherein the at least one ingredient is a chocolate flavor (cocoa, paragraph 94). Sevcik also teaches wherein the at least one ingredient is a fruit flavor (paragraph 15)
Regarding Claim 15, De Graaff further teaches wherein the at least one ingredient is a solid concentrated ingredient such as sweetener (sugars, paragraph 94). Sevcik also teaches wherein the at least one ingredient is a liquid concentrated ingredient and is fruit concentrates (paragraph 15). 
Regarding Claim 16, while the prior art discloses various combinations of ingredients to form a beverage (additives 34a, 34b, and 34c, see Fig 1 and paragraph 17 of Sevcik), they are silent to reciting the particular order and step of which the ingredients are to be mix; that is, specifically, wherein the step of selecting at least one ingredient comprises selecting a first ingredient and a second ingredient, and the step of mixing comprises mixing the first base liquid with the first ingredient to produce a first mixed liquid and mixing the second base liquid with the second ingredient to produce a second mixed liquid. However, since Sevcik and the claimed invention both combined all the ingredients to be mixed into a beverage, and the particular claimed sequence of adding the ingredients does not provide an expected result, the difference is seen as merely a change in sequence of adding ingredients. Therefore, any order of the process step would have been prima facie obvious in the absence of new or unexpected result (see MPEP 2144.04.
Regarding Claim 17, De Graaff further teaches jet mixing to produce the beverage (paragraph 10)

Claims 8-11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1 and 17, further in view of Pachernegg (US 4,810,505).
Regarding Claims 8-9, the combination is silent to selecting a second base liquid, wherein the second base liquid is selected from beers, juices, syrups, carbonated waters, carbonated soft-drinks, alcohols, coffees, teas, milk, and plant extract. Pachernegg is relied on to teach similar beverage dispensing system for dispensing alcoholic beverages such as beer. Pachernegg also dispenses concentrate (wort concentrate) as a liquid base and further combines the wort concentrate with an appropriate ratio of carbonated water to produce a beverage (Col. 3, Ln. 35-53). 
Since both Sevcik and Pachernegg dispenses liquid base in concentrated form, it would have been obvious to one of ordinary skill in the art to further provide carbonation water to mix with the concentrates to form the final beverage. In this case, providing carbonation water to mix with spirits, along with other flavorings, would be advantageous to create a variety of cocktail drinks.
Regarding Claim 10, while the prior art discloses various combinations of ingredients to form a beverage (additives 34a, 34b, and 34c, see Fig 1 and paragraph 17 of Sevcik), they are silent to reciting the particular order and step of which the ingredients are to be mix; that is, specifically, wherein the step of selecting at least one ingredient comprises selecting a first ingredient and a second ingredient, and the step of mixing comprises mixing the first base liquid with the first ingredient to produce a first mixed liquid and mixing the second base liquid with the second ingredient to produce a second mixed liquid. However, since Sevcik and the claimed invention both combined all the ingredients to be mixed into a beverage, and the particular claimed sequence of adding the ingredients does not provide an expected result, the difference is seen as merely a change in sequence of adding ingredients. Therefore, any order of the process step would have been prima facie obvious in the absence of new or unexpected result (see MPEP 2144.04.
Regarding Claim 11, De Graaff further teaches jet mixing to produce the beverage (paragraph 10). 
Regarding Claim 18, the combination is silent to wherein the second mixed liquid contains a foaming promoter. However, Pachernegg is relied on to further teach combining the liquid base concentrate with carbonated water as a second mixed liquid. Carbonated-water is construed to be a foam promoter. 
Since Pachernegg also dispenses a liquid base in concentrated form, it would have been obvious to one of ordinary skill in the art to further provide carbonation water to mix with the concentrates to form the final beverage. In this case, providing carbonation water to mix with spirits, along with other flavorings, would be advantageous to create a variety of cocktail drinks.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Teague et al. (US 2003/0101735).
Regarding Claim 20, the combination is silent to specifically comprising the step of expanding a pressurized gas to cool the beverage prior to dispensing the beverage. However, since Sevcik contemplates adding a cooling system to serve chilled beverage (paragraph 21), providing a refrigerator would have been obvious maintain the temperature of the cooler box. Conventional refrigeration utilizes the expansion of gases to provide cooling. In any case, Teague is further relied on to further teach providing an integrated cooling member with a similar beverage dispenser (see Abstract). Teague also discloses a beverage dispenser which provides dispensing and mixing of carbonated water with ingredients (see Fig. 24). In this case, Teague discloses an integral ice maker which uses a refrigeration system that comprises an evaporator to expand liquid to a gas which absorbs heat during its heat of vaporization, thus cooling the evaporator (see paragraph 49).
Therefore, since Sevcik and Teague discloses a cooling member integrated with a beverage dispenser, it would have been obvious to one of ordinary skill in the art to use known cooling methods within beverage dispensers, such as the expansion of gas as taught by Teague, to sufficiently cool the beverage to the desired temperature during dispensing.  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Kunkel et al. (WO 02/100194 A1).
Regarding Claim 25, while the combination discloses injecting gas into the beverage, they are silent to wherein the pressurized gas is scented with a flavor selected from the group consisting of fermented hops, a fruit, an herb, a spice, a confectionary, or a mixture thereof. Kunkel is relied on to further teach aromatizing gas for use in the food and beverage industry to further impart flavor (see page 1, fourth paragraph of machine translation). The aromatized gas are used as compressed gas or a source of pressurized gas and includes fruit and spiced flavor (see page 3, third paragraph). 
Therefore, since both Sevcik and Kunkel are directed to beverage dispensed or carbonated by a pressurized source of gas, it would have been obvious to one of ordinary skill in the art to use aromatized gas to further impart fruit or spiced flavor into the beverage. 

Response to Arguments
Applicant’s arguments in the response filed Nov 19, 2021 has been considered but is found not persuasive over the prior art of record. 
Applicant argues that there is no disclosure in De Graaff of the base liquid being pressurized base liquid which contains a dissolved gas selected from carbon dioxide, nitrogen or nitrogen dioxide (page 16, first paragraph of the remarks). However, the argument is not persuasive because applicant equates De Graaff’s second fluid to applicant’s base fluid when the rejection equates the base fluid with the first fluid of De Graaff. That is, the claimed “at least one ingredient” can read on any type food substance and is therefore construed to read on the second fluid, i.e. the flavor concentrate, of De Graaff (see paragraph 13). Also, the Office Action has construed De Graaff’s first liquid to be analogous with the claimed “at least one base liquid” since the first fluid supplies the liquid component of the overall beverage (paragraph 18). 
In response to applicant’s argument that there is no disclosure in De Graaff that, after mixing, a pressurized gas selected from carbon dioxide, nitrogen, nitrogen dioxide, and/or nitrous oxide should be added to the beverage. The argument is found not persuasive because it is seen that these De Graaff satisfies this limitation by injecting carbonated water. In this case, during the mixing step, while the initial introduction of carbonated water enters into the mixing chamber to mix with the at least one ingredient, additional injection of carbonated water is construed to read on “adding pressurized gas” after mixing and before dispensing. 
Applicant argues that the Office Action is incorrect in combining Sevcik and De Graaff to teach dispensing of beer because De Graaff do not teach a second fluid containing a dissolved gas (page 17, first paragraph of the remarks). However, the argument is not persuasive in view of the response above with respect to the first and second fluid. That is, the claimed “at least one ingredient” can read on any type food substance and is therefore construed to read on the second fluid, i.e. the flavor concentrate, of De Graaff (see paragraph 13). Also, the Office Action has construed De Graaff’s first liquid to be analogous with the claimed “at least one base liquid” since the first fluid supplies the liquid component of the overall beverage (paragraph 18). 
Applicant argues that there is no teaching in De Graaff or Sevcik to add a pressurized gas after mixing to compensate for loss of dissolved gas and or loss of pressure during mixing (page 17, second paragraph of the remarks). However, the argument is not persuasive because the claim do not require compensation for loss of dissolved gas and or loss of pressure during mixing. Nor do the claim require any particular pressure or amount of dissolved gas to be in the final beverage product. 
Applicant argues that De Graaff do not teach an addition of gas after mixing occurs in mixing chamber (Page 17, last paragraph of the remarks). The argument is not persuasive because the claims do not require these to be isolated steps. Rather, it is construed that the mixing step, and the addition of pressurized gas both occur during addition of the carbonated liquid and prior to dispensing. 
Applicant argues that Sevcik also does not disclose adding pressurized gas to compensate for loss of dissolved gas during mixing (page 18, second paragraph of the remarks). However, the argument is not persuasive because the claim do not require compensation for loss of dissolved gas during mixing. As to applicant’s argument that Sevcik do not teach mixing of beer and additives other than during dispensing, the argument is not persuasive because the rejection primarily relies on De Graaff to teach the structure of combining a base liquid and an ingredient within a mixing chamber. Sevcik is relied on simply to substitute the base liquid with a beer product to product a beer beverage. Therefore, the structure is already taught by De Graaff. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                                         
                                                                                                                                                                                    /VIREN A THAKUR/Primary Examiner, Art Unit 1792